DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
	Claim 12 and 20 (and their respective dependent claims, if any) are objected to for the following reasons. Since the intended meanings could be determined from what is otherwise set forth in the specification and figures, 112 rejections were not made but instead these lack of clarity issues are being set forth in the following claim objections. 
	With respect to claim 12, the claimed “wherein the first position and attitude condition includes an instruction regarding an appearance of the first image” should be corrected to claim “wherein the first position and attitude condition further includes an instruction regarding an appearance of the first image”. Specifically, claim 12 is dependent from claim 11 which is claiming the storing of differing instruction information. The instruction information of claim 12 is not one within the list of claim 11. As such, it is additional instruction information that is being stored and claim 12 should reflect that for clarity i.e. “further includes…”. 
With respect to claim 20, line 5, the claimed “from a second fixed position and attitude” should be corrected to state “from a second fixed position and attitude of a second position and attitude condition” (the assumed meaning and similar to what is claimed in the other independent claims) to provide additional clarity. 
With respect to claim 20, line 9, the claimed “the first position and attitude condition being selected” should be corrected to state “the first position and attitude condition being user selected” to provide additional clarity. 
Claim Rejections - 35 USC § 112
Claims 1 and 19 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (claim 1, line 9) “input circuitry configured to receive a first user input operation to select…a first displayed image…and (claim 1, line 20) “control, in response to a second user input operation, a position and attitude…to be changed from the second fixed position to the first fixed position and attitude”, does not reasonably provide enablement for (claim 1, line 9) “input circuitry configured to receive a user input to select…a first displayed image…and (claim 1, line 20) “control, in response to the user input operation, a position and attitude…to be changed from the second fixed position to the first fixed position and attitude”,.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Specifically, while the specification discloses that the same icon is being selected i.e. the same image is being user input, the specification does not disclose that the same input operation i.e. selecting an icon one time will both select the initial displayed image and will also change the medical device from the second fixed position and attitude back to the first fixed position and attitude. The specification discloses that this requires two separate inputs i.e. selecting the icon the first time to select the first displayed image and then later selecting the same icon again to move the imaging device from the second fixed position back to the first fixed position. As such, the claim lacks enablement. The same 112 issues applies to claim 19. The assumed meaning is (claim 19, line 7) “receiving a first user input operation to select…(claim 19, line 15) controlling, using the processing circuitry and in response to a second user input operation…”. 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is claiming that the storing of position and attitude conditions includes focus information which is not disclosed in the specification or figures of the present application or the parent applications and therefore presents prohibited new matter. The present applicant is a continuation application (not a continuation in part) of two parent applications. The parent applications disclose that in addition to storing magnification information, distance information can be stored to then be used for focusing (such as distance from the device to the surgical cite) but does not disclose the focusing information itself being stored. As such, the claiming storing of the focusing information itself presents prohibited new matter. Therefore, for purposes of examination, the assumed meaning is “wherein each of the stored plurality of position and attitude conditions further includes distance and magnification information…the processing circuitry is further configured to control, in response to the user input operation, a distance and magnification of the medical imaging device…”. 
Claims 1, 19, 20 (and their respective dependent claims, if any) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 are vague and indefinite for the following reasons. With respect to claim 1, applicant is claiming “adjust, by driving the arm, a position and attitude of the medical imaging device to be a second fixed position and attitude for capturing a second image of the surgical site” as read in light of claim 18 renders the claim vague and indefinite. From claim 18, it is being implied that the first fixed position and attitude can be the same as the second fixed position and attitude. However, for this to occur, either the arm would not move (and claim 1 is claiming that the arm is being driven to the second fixed position) or the arm is moving and then moves back to the same position which would then require the first position and attitude condition to be the same as the second position and attitude condition. If this is a permissible meaning, then it is not understood as to what is being claimed by “first position and attitude condition”, “second position and attitude condition”, first fixed position and attitude”, “second fixed position and attitude”. As such, the intended meaning is vague and indefinite. For purposes of examination, it is presumed that the second position and attitude condition differs from the first position and attitude condition and that the second fixed position and attitude differs from the first fixed position and attitude. For purposes of examination, the assumed meaning of claim 1, lines 17-19 is “adjust, by driving the arm, a position and attitude of the medical imaging device to be a second fixed position and attitude differing from the first fixed position and attitude for capturing a second image of the surgical site”. The same 112 rejection applies to claims 19 and 20. For purposes of examination, the assumed meaning of claim 19, lines 11-12 is “driving, by processing circuitry, the arm to adjust a position and attitude of the medical imaging device to be a second fixed position and attitude differing from the first fixed position and attitude. For purposes of examination, the assumed meaning of claim 20, line 8 is “…to capture a first image of the surgical site by the medical imaging device, the second fixed position and attitude differing from the first fixed position and attitude”. 
With respect to claim 20, lines 6-8, the claimed “where a second image is captured, based on a first position and attitude condition stored in a memory…and corresponding to a fixed position and attitude of the medical imaging device used to capture a first image…” is vague and indefinite. It is not clear as to what the “based on” is being directed to. Is it the capturing of the third image, is it the driving of the arm, or is some other meaning intended. Additionally, the claimed “used to capture a first image” is vague and indefinite. It is not clear if applicant is claiming the third image and first image being captured together of if the first image was previously captured, or if some other meaning is intended. For the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “where a second image is captured, the capturing of the third image based on a first position and attitude condition stored in a memory…and corresponding to a fixed position and attitude of the medical imaging device previously used to capture a first image…” 
With respect to claim 20, lines 10-12, the claimed “that selects a first displayed image corresponding to the first position and attitude condition from a plurality of simultaneously displayed images” is vague and indefinite. Specifically, it is not clear if the claimed “plurality of simultaneous displayed images” are referring to the claimed “first image” “second image”, “third image” or to simultaneously displayed icons i.e. images corresponding to position and attitude conditions (similar to independent claims 1 and 19). The lack of clarity renders the claim vague and indefinite. For purposes of examination, the assumed meaning is “that selects a first displayed image corresponding to the first position and attitude condition from a plurality of simultaneously displayed images, each displayed image corresponding to one of the plurality of position and attitude conditions”. 
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, based on the assumed meaning of claim 1 above, as per the 112 rejection set forth above, claim 18 is not further limiting. It is suggested that applicant amend claim 1 as per the 112 rejection(s) above and cancel claim 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,716,471 (herein ‘471). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘471 claims the limitations therein including the following: the limitations of claim 1 (‘471, claim 1); the limitations of claim 2 (‘471, claim 1); the limitations of claim 3 (‘471, claim 11); the limitations of claim 4 (‘471, claim 10 or 24); the limitations of claim 5 (‘471, claim 10 or 25); the limitations of claim 6 (‘471, claim 14 or 26); the limitations of claim 7 (‘471, claim 27); the limitations of claim 8 (‘471, claims 2 or 3); the limitations of claim 9 (‘471, claim 4); the limitations of claim 10 (‘471, claim 7); the limitations of claim 11 (‘471, claim 10); the limitations of claim 12 (‘471, claim 9 or 10); : the limitations of claim 13 (‘471, claim 15); the limitations of claim 14 (‘471, claim 16); the limitations of claim 15 (‘471, claim 19); the limitations of claim 16 (‘471, claim 20); the limitations of claim 17 (‘471, claim 21); the limitations of claim 18 (‘471, claim 1); the limitations of claim 19 (‘471, claim 1 or 22); the limitations of claim 20 (‘471, claim 1 or 23). 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Prior Art Citations
	Austin publication number 2018/0368656, Shioda publication number 2004/0070822, and Rill publication number 2017/0340483 are being cited herein to show imaging systems, methods and apparatuses having some similar structure and/or method steps to that of the claimed invention. 
Allowable Subject Matter
Claims 1, 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (and overcoming the 112 first paragraph rejections, and overcoming the double patenting rejections and based on the assumed meanings of the 112 rejections and claim objections as set forth above). 
Claims 2-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and overcoming the 112 first paragraph rejections, and overcoming the double patenting rejections and based on the assumed meanings of the 112 rejections and claim objections as set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed surgical imaging system specifically including, as the distinguishing features in combination with the other limitations, a memory configured to store a plurality of position and attitude conditions each corresponding to a fixed position and attitude of a medical imaging device, display circuitry configured to cause a plurality of images to be displayed simultaneously, each of the plurality of images corresponding to a different position and attitude condition in the plurality of position and attitude conditions, input circuitry configured to receive a first user input operation to select, from the displayed plurality of images, a first image corresponding to a first position and attitude condition in the plurality of stored position and attitude conditions to capture a first image as claimed, an arm configured to support the medical imaging device and adjust a position and attitude of the device to a second fixed position and attitude that is different than the first fixed position and attitude to capture a second image of the surgical site, control, in response to a second user input operation, a position and attitude of the microscope to be changed from the second fixed position and attitude to the first fixed position and attitude by driving the arm based on the stored first position and attitude condition so that a third image of the surgical site, captured by the medical imaging device corresponds to the first image. Specifically, with respect to independent claim 19, none of the prior art either alone or in combination disclose or teach of the claimed method specifically including, as the distinguishing features in combination with the other limitations, storing a plurality of position and attitude conditions each corresponding to a fixed position and attitude of a medical imaging device, displaying simultaneously a plurality of images, each corresponding to a different position and attitude condition in the plurality of position and attitude conditions, receiving a first user input operation to select, from the displayed plurality of images, a first image corresponding to a first position and attitude condition in the plurality of stored position and attitude conditions and corresponding to a first fixed position and attitude to capture a first image as claimed, adjusting a position and attitude of the medical imaging device to a second fixed position and attitude that is different than the first fixed position and attitude, capturing a second image of the surgical site with the medical imaging device supported by an arm from the second fixed position and attitude, controlling, in response to a second user input operation, a position and attitude of the medical imaging device to be changed from the second fixed position and attitude to the first fixed position and attitude by driving the arm based on the stored first position and attitude condition so that a third image of the surgical site, captured by the medical imaging device corresponds to the first image. Specifically, with respect to independent claim 20, none of the prior art either alone or in combination disclose or teach of the claimed apparatus specifically including, as the distinguishing features in combination with the other limitations, processing circuitry to control, in response to a user input operation, a position and an attitude of a medical imaging device configured to capture a third image of a surgical site by driving an arm configured to support the medical imaging device from a second fixed position and attitude of a second position and attitude condition of the medical imaging device where a second image is captured, the capturing of the third image based on a first position and attitude condition stored in a memory and corresponding to a first fixed position and attitude of the medical imaging device previously used to capture a first image of the surgical site by the medical imaging device, the second fixed position and attitude differing from the first fixed position and attitude, the first position and attitude condition being user selected from a plurality of position and attitude conditions stored in the memory by input circuitry that selects a first displayed image corresponding to the first position and attitude condition from a plurality of simultaneously displayed images, each displayed image corresponding to one of the plurality of position and attitude conditions, so that the third image of the surgical site corresponds to the first image. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 10, 2022